Citation Nr: 1420889	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  05-18 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center.  Jurisdiction over the case was subsequently transferred to the VA Regional Office (RO) in St. Petersburg, Florida.  

The Board also notes that the Veteran filed a claim for a total rating based on unemployability due to all of his service-connected disabilities in March 2014.  Since the unemployability claim is not based solely on the service-connected disability at issue in this appeal, it is not a component of the issue on appeal and is not a matter that the Board has jurisdiction over at this time.  See VAOGCPREC 6-96.  This claim is referred to the agency of original jurisdiction for appropriate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The record reflects that the Veteran last underwent a VA examination to determine the severity of his service-connected PTSD in October 2010, almost four years ago.  Moreover, the Veteran's VA treatment records suggest that his PTSD symptoms may have worsened since that time.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his PTSD.  In addition, while this case is in remand status, development to obtain any outstanding records pertinent to the claim should be completed.

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, provide the Veteran with a VA examination to determine the current severity of his PTSD.  The electronic records or a copy of the pertinent electronic records should be made available to and reviewed by the examiner.  The agency of original jurisdiction should ensure that the examiner provides all information required for rating purposes.

3.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation showing that he was properly notified of the examination should be associated with the record.
 
4.  Undertake any other indicated development.

5.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the appeal is returned to the Board for further appellate action.





By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

